Exhibit 10.2

 

--------------------------------------------------------------------------------

 

EXCHANGE NOTE PURCHASE AGREEMENT

 

between

 

FORD MOTOR CREDIT COMPANY LLC,
as Sponsor

 

and

 

FORD CREDIT AUTO LEASE TWO LLC,
acting for its series of
limited liability company interests designated as
the “2017-B Series”, as Depositor

 

Dated as of October 1, 2017

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

ARTICLE II SALE AND PURCHASE OF PURCHASED PROPERTY

2

Section 2.1.

Sale of Purchased Property

2

Section 2.2.

Payment of Purchase Price; Delivery of Exchange Note

2

Section 2.3.

Acknowledgement of Assignments and Servicing

2

Section 2.4.

Savings Clause

2

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

Section 3.1.

Sponsor’s Representations and Warranties

3

Section 3.2.

Sponsor’s Representations and Warranties About Purchased Property and Reference
Pool

4

Section 3.3.

Sponsor’s Representations and Warranties About Each Lease and Leased Vehicle

5

Section 3.4.

Sponsor’s Reallocation of Leases and Leased Vehicles for Breach of
Representations

7

Section 3.5.

Depositor’s Representations and Warranties

8

 

 

ARTICLE IV SPONSOR’S AGREEMENTS

9

Section 4.1.

Financing Statements

9

Section 4.2.

No Sale or Lien by Sponsor

10

Section 4.3.

Expenses

10

Section 4.4.

Review of Sponsor’s Records

10

 

 

ARTICLE V OTHER AGREEMENTS

11

Section 5.1.

Obligations Unaffected

11

Section 5.2.

No Petition

11

Section 5.3.

Limited Recourse

11

Section 5.4.

Obligations Under Exchange Note

11

Section 5.5.

Regulation RR Risk Retention

11

Section 5.6.

Termination

11

 

 

ARTICLE VI MISCELLANEOUS

12

Section 6.1.

Amendments

12

Section 6.2.

Benefit of Agreement; Third-Party Beneficiaries

12

Section 6.3.

Notices

12

Section 6.4.

GOVERNING LAW

13

Section 6.5.

Submission to Jurisdiction

13

Section 6.6.

WAIVER OF JURY TRIAL

13

Section 6.7.

No Waiver; Remedies

13

Section 6.8.

Severability

13

Section 6.9.

Headings

13

Section 6.10.

Counterparts

13

 

i

--------------------------------------------------------------------------------


 

EXCHANGE NOTE PURCHASE AGREEMENT, dated as of October 1, 2017 (this
“Agreement”), between FORD MOTOR CREDIT COMPANY LLC, a Delaware limited
liability company, as Sponsor, and FORD CREDIT AUTO LEASE TWO LLC, a Delaware
limited liability company, acting for its series of limited liability company
interests designated as the “2017-B Series,” as Depositor.

 

BACKGROUND

 

Ford Credit makes loans to the Titling Companies under a Credit and Security
Agreement to finance their acquisition of leases and leased vehicles originated
by motor vehicle dealers.  Each Titling Company allocates the leases and leased
vehicles to a separate series of limited liability company interests in the
Titling Company designated as the “Collateral Specified Interest” and pledges
them as Collateral to secure the Revolving Facility.

 

Ford Credit requested that a portion of the Revolving Facility Balance be
exchanged for a note designated as the “2017-B Exchange Note” to be issued by
the Titling Companies to Ford Credit under the Exchange Note Supplement and the
Credit and Security Agreement.  Ford Credit and the Titling Companies designated
the 2017-B Reference Pool for the 2017-B Exchange Note and allocated the Leases
and Leased Vehicles from the Revolving Facility Pool to the 2017-B Reference
Pool.

 

In connection with a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by the 2017-B Exchange Note, Ford
Credit has determined to sell the 2017-B Exchange Note to the Depositor, who
will sell it to the Issuer.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in Appendix 1 to the
2017-B Exchange Note Supplement, dated as of October 1, 2017 (the “Exchange Note
Supplement”), to the Second Amended and Restated Credit and Security Agreement,
dated as of July 22, 2005, as amended and restated as of December 1, 2015 (the
“Credit and Security Agreement”), among CAB East LLC and CAB West LLC, as
Borrowers, U.S. Bank National Association, as Administrative Agent, HTD Leasing
LLC, as Collateral Agent, and Ford Motor Credit Company LLC, as Lender and
Servicer, or in Appendix A to the Credit and Security Agreement.  Appendix 1 and
Appendix A also contain usage rules that apply to this Agreement.  Appendix 1
and Appendix A are incorporated by reference into this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
SALE AND PURCHASE OF PURCHASED PROPERTY

 

Section 2.1.                                 Sale of Purchased Property. 
Effective on the Closing Date and immediately before the transactions under the
Exchange Note Sale Agreement, the Trust Agreement and the Indenture, the Sponsor
sells and assigns to the Depositor, without recourse (other than the Sponsor’s
obligations under this Agreement), all of the Sponsor’s right, title and
interest, whether now owned or later acquired, in the Purchased Property.  This
sale and assignment does not, and is not intended to, include any obligation of
the Sponsor to the Titling Companies, the Lessees, the Dealers or any other
Person relating to the 2017-B Reference Pool and the other Purchased Property,
and the Depositor does not assume any of these obligations.

 

Section 2.2.                                 Payment of Purchase Price; Delivery
of Exchange Note.

 

(a)                                 Payment of Purchase Price.  In consideration
for the Purchased Property, the Depositor will pay to the Sponsor
(i) $991,787,610.62 on the Closing Date and (ii) a deferred purchase payment on
each Payment Date in an amount equal to the Excess Exchange Note Amounts for
such Payment Date (for application as Revolving Facility Pool Additional Amounts
in the priority stated in Section 7.2 of the Credit and Security Agreement). 
The Depositor and the Sponsor each represents and warrants to the other that the
amount paid by the Depositor on the Closing Date, together with the Excess
Exchange Note Amounts on each Payment Date and the increase in the value of the
Sponsor’s capital in the Depositor, is equal to the fair market value of the
2017-B Exchange Note and the other Purchased Property.

 

(b)                                 Delivery of Exchange Note.  On payment of
the purchase price, the Sponsor will deliver to the Depositor the 2017-B
Exchange Note, registered in the name of “Ford Motor Credit Company LLC” and
duly endorsed by the Sponsor in blank.

 

Section 2.3.                                 Acknowledgement of Assignments and
Servicing.

 

(a)                                 Further Assignments.  The Sponsor
acknowledges that (i) under the Exchange Note Sale Agreement, the Depositor will
sell and assign all of its right, title and interest in the Purchased Property
and its rights under this Agreement to the Issuer and (ii) under the Indenture,
the Issuer will assign and pledge the Purchased Property and related property
and rights to the Indenture Trustee for the benefit of the Secured Parties.

 

(b)                                 Servicing.  The Depositor acknowledges the
engagement of Ford Credit as Servicer of the Leases and Leased Vehicles in the
2017-B Reference Pool under the Servicing Supplement and the Servicing
Agreement.

 

Section 2.4.                                 Savings Clause.  The Sponsor and
the Depositor intend that the sale and assignment under this Agreement be an
absolute sale and assignment of the Purchased Property, conveying good title to
the Purchased Property free and clear of any Lien other than Permitted Liens,
from the Sponsor to the Depositor.  The Sponsor and the Depositor intend that
the Purchased Property not be a part of the Sponsor’s estate if there is a
bankruptcy or insolvency of the Sponsor.  If, despite the intent of the Sponsor
and the Depositor, the transfer of the Purchased Property under this Agreement
is determined to be a pledge for a financing or is determined not to be an
absolute sale and assignment, the Sponsor Grants to the Depositor a security
interest in

 

2

--------------------------------------------------------------------------------


 

the Sponsor’s right, title and interest in the Purchased Property, whether now
owned or later acquired, to secure a loan in an amount equal to all amounts
payable by the Sponsor under this Agreement, all amounts payable as principal or
interest on the Notes, all amounts payable as Reference Pool Servicing Fees
under the Servicing Supplement and all other amounts payable by the Issuer under
the Transaction Documents.  In that case, this Agreement is a security agreement
under law and the Depositor will have the rights and remedies of a secured party
and creditor under the UCC.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.                                 Sponsor’s Representations and
Warranties.  The Sponsor makes the following representations and warranties on
which the Depositor is relying in purchasing the Purchased Property.  The
representations and warranties are made as of the Closing Date and will survive
the sale and assignment of the Purchased Property by Ford Credit to the
Depositor under this Agreement and by the Depositor to the Issuer under the
Exchange Note Sale Agreement and the pledge of the Purchased Property by the
Issuer to the Indenture Trustee under the Indenture:

 

(a)                                 Organization and Qualification.  The Sponsor
is duly organized and validly existing as a limited liability company in good
standing under the laws of the State of Delaware.  The Sponsor is qualified as a
foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its properties or the conduct of its activities requires qualification,
license or approval, unless the failure to obtain the qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Sponsor’s ability to perform its obligations under this Agreement.

 

(b)                                 Power, Authority and Enforceability.  The
Sponsor has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Sponsor has authorized the execution,
delivery and performance of this Agreement.  This Agreement is the legal, valid
and binding obligation of the Sponsor, enforceable against the Sponsor, except
as may be limited by insolvency, bankruptcy, reorganization or other similar
laws relating to the enforcement of creditors’ rights or by general equitable
principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions under this Agreement, and the performance of its
obligations under this Agreement, will not (i) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document under which the Sponsor is a debtor or guarantor,
(ii) result in the creation or imposition of a Lien on the Sponsor’s properties
or assets under the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document (other than this Agreement),
(iii) violate the Sponsor’s certificate of formation or limited liability
company agreement or (iv) violate a law or, to the Sponsor’s knowledge, an
order, rule or regulation of a federal or State court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Sponsor or its properties that applies to the Sponsor, which, in each
case, would reasonably be expected to have a material adverse effect on the
Sponsor’s ability to perform its obligations under this Agreement.

 

3

--------------------------------------------------------------------------------


 

(d)                                 No Proceedings.  To the Sponsor’s knowledge,
there are no proceedings or investigations pending or threatened in writing
before a federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Sponsor or its
properties (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Sponsor’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement or (iv) that would reasonably be
expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Sponsor, the performance by
the Sponsor of its obligations under, or the validity and enforceability of, the
Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)                                  Not an Investment Company.  The Sponsor is
not required to be registered as an “investment company” under the Investment
Company Act.

 

Section 3.2.                                 Sponsor’s Representations and
Warranties About Purchased Property and Reference Pool.  The Sponsor makes the
following representations and warranties about the Purchased Property and the
2017-B Reference Pool on which the Depositor is relying in purchasing the
Purchased Property.  The representations and warranties are made as of the
Closing Date and will survive the sale and assignment of the Purchased Property
by Ford Credit to the Depositor under this Agreement and by the Depositor to the
Issuer under the Exchange Note Sale Agreement and the pledge of the Purchased
Property by the Issuer to the Indenture Trustee under the Indenture:

 

(a)                                 Enforceability of Exchange Note.  The 2017-B
Exchange Note has been duly executed, issued, authenticated and delivered and is
the valid and binding obligation of the Borrowers entitled to the benefits of
the Exchange Note Supplement and the Credit and Security Agreement.

 

(b)                                 Valid Sale.  This Agreement evidences a
valid sale and assignment of the Purchased Property from the Sponsor to the
Depositor, enforceable against creditors of and purchasers from the Sponsor.

 

(c)                                  Good Title to Purchased Property. 
Immediately before the sale and assignment under this Agreement, the Sponsor has
good and marketable title to the Purchased Property free and clear of any Lien
other than Permitted Liens and, immediately after the sale and assignment under
this Agreement, the Depositor will have good and marketable title to the
Purchased Property, free and clear of any Lien other than Permitted Liens.

 

(d)                                 Security Interest in Purchased Property.

 

(i)                       This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Purchased Property in favor
of the Depositor, which is prior

 

4

--------------------------------------------------------------------------------


 

to any Lien, other than Permitted Liens, and is enforceable against all
creditors of and purchasers from the Sponsor.

 

(ii)                    All filings (including UCC filings) necessary in any
jurisdiction to give the Depositor a first priority, validly perfected ownership
and security interest in the Purchased Property, to give the Issuer a first
priority, validly perfected ownership and security interest in the Sold Property
and to give the Indenture Trustee a first priority perfected security interest
in the Collateral, will be made within ten days after the Closing Date.

 

(iii)                 All financing statements filed or to be filed against the
Sponsor in favor of the Depositor describing the Purchased Property sold under
this Agreement will contain a statement to the following effect:  “A purchase of
or security interest in any collateral described in this financing statement
will violate the rights of the Secured Party/Assignee.”

 

(iv)                The Sponsor has not authorized the filing of and is not
aware of any financing statements against the Sponsor that include a description
of collateral covering any Purchased Property other than the financing
statements relating to the security interest Granted to the Depositor under this
Agreement, by the Depositor to the Issuer under the Exchange Note Sale Agreement
or by the Issuer to the Indenture Trustee under the Indenture, or that has been
terminated.

 

(e)                                  Good Title to Reference Pool; Allocation to
Specified Interest and Reference Pool.  The applicable Titling Company has good
title, or the Servicer has started procedures that will result in good title, to
the Leases and Leased Vehicles in the 2017-B Reference Pool, free and clear of
Liens other than Permitted Liens.  The Leases and Leased Vehicles in the 2017-B
Reference Pool have not been allocated to a Specified Interest other than the
Collateral Specified Interest or to a Reference Pool other than the 2017-B
Reference Pool.

 

(f)                                   Selection Procedures.  The Sponsor did not
use selection procedures believed to be adverse to the 2017-B Exchange
Noteholder in selecting the Leases and Leased Vehicles in the 2017-B Reference
Pool from the Revolving Facility Pool.

 

(g)                                  Schedule of Leases and Leased Vehicles. 
The Schedule of Leases contains an accurate and complete list of unique asset
identifying numbers for the Leases in the 2017-B Reference Pool.

 

Section 3.3.                                 Sponsor’s Representations and
Warranties About Each Lease and Leased Vehicle.  The Sponsor makes the following
representations and warranties about each Lease and Leased Vehicle in the 2017-B
Reference Pool on which the Depositor is relying in purchasing the 2017-B
Exchange Note.  The representations and warranties are made as of the Closing
Date or other dates stated and will survive the sale and assignment of the
2017-B Exchange Note by Ford Credit to the Depositor under this Agreement and by
the Depositor to the Issuer under the Exchange Note Sale Agreement and the
pledge of the 2017-B Exchange Note by the Issuer to the Indenture Trustee under
the Indenture.

 

(a)                                 Origination of Leases.  The Lease was
originated by a Dealer in the United States and has a garaging location in an
Eligible State.  The Lease was originated by a Dealer for the retail lease of a
Leased Vehicle in the ordinary course of the Dealer’s business.  The Lease was
signed by

 

5

--------------------------------------------------------------------------------


 

the parties to the Lease.  The Lease was purchased by a Titling Company
qualified to hold the Lease and the related Leased Vehicle and was validly
assigned by the Dealer to that Titling Company.

 

(b)                                 New Vehicle.  The Leased Vehicle was a new
car, light truck or utility vehicle according to the Underwriting Procedures at
the beginning of the related Lease.

 

(c)                                  Monthly Payments.  The Lease (if not an
Advance Payment Plan Lease) provides for monthly payments in U.S. dollars in an
amount equal to the sum of (i) a level scheduled payment that provides a fixed
internal rate of return and amortizes the Adjusted Capitalized Cost stated in
the Lease to the Contract Residual Value of the related Leased Vehicle over the
term of the Lease, plus (ii) other fees and taxes on the Lease.

 

(d)                                 Certificate of Title.  The Leased Vehicle is
titled, or the Servicer has started procedures that will result in the Leased
Vehicle being titled, in the name of the applicable Titling Company and
otherwise according to the Servicing Agreement.

 

(e)                                  No Government Lessee.  The Lease is not an
obligation of the United States or a State or local government or any agency,
department, instrumentality or political subdivision of the United States or a
State or local government.

 

(f)                                   No Commercial Lease.  The Lease is not a
commercial lease contract, master lease contract or fleet vehicle lease
contract, but the Lease may have been entered by a business entity and the
Leased Vehicle may be used for commercial purposes.

 

(g)                                  Insurance.  The Lease requires the Lessee
to have physical damage insurance covering the Leased Vehicle.

 

(h)                                 Compliance with Underwriting Procedures. 
The Lease was underwritten according to the Underwriting Procedures in effect at
the time, in all material respects.

 

(i)                                     Valid Assignment.  The Lease was
originated in, and is subject to the laws of, a jurisdiction which permits the
sale and assignment of the Lease and the related Leased Vehicle to the Titling
Company.  The terms of the Lease do not limit the right of the owner of the
Lease to sell and assign the Lease.

 

(j)                                    Compliance with Law.  At the time it was
originated, the Lease complied in all material respects with all requirements of
law in effect at the time.

 

(k)                                 Binding Obligation.  The Lease is on a form
contract that includes rights and remedies allowing the holder to enforce the
obligation and realize on the Leased Vehicle and represents the legal, valid and
binding payment obligation of the Lessee, enforceable in all material respects
by the holder of the Lease, except as may be limited by bankruptcy, insolvency,
reorganization or other similar laws relating to the enforcement of creditors’
rights or by general equitable principles and consumer financial protection
laws.

 

6

--------------------------------------------------------------------------------


 

(l)                                     Security Interest in Leased Vehicle. 
The Collateral Agent has, or the Servicer has started procedures that will
result in the Collateral Agent having, a perfected, first-priority security
interest in the Leased Vehicle, which security interest was validly created.

 

(m)                             Good Title to Lease and Leased Vehicle.  The
applicable Titling Company has good title, or the Servicer has started
procedures that will result in good title, to the Lease and Leased Vehicle, free
and clear of Liens other than Permitted Liens.

 

(n)                                 Chattel Paper.  The Lease is either
“tangible chattel paper” or “electronic chattel paper” within the meaning of the
applicable UCC and there is only one original authenticated copy of the Lease.

 

(o)                                 Servicing.  The Lease was serviced in
compliance with law and the Servicing Procedures in all material respects from
the time it was originated to the Cutoff Date.

 

(p)                                 No Bankruptcy.  As of the Cutoff Date, the
Sponsor’s receivables systems do not indicate that the Lessee on the Lease is a
debtor in a bankruptcy proceeding.

 

(q)                                 Leases in Force.  As of the Cutoff Date,
neither the Sponsor’s receivables systems nor the Lease File indicate that the
Lease (i) was a Terminating Lease or a Closed Lease or (ii) was satisfied,
subordinated, rescinded, cancelled or terminated.

 

(r)                                    No Amendments or Modifications.  No
material term of the Lease has been affirmatively amended or modified (other
than the assessment of a security deposit or a Payment Extension Fee or the
payment of any other amount that would be a Lease Administration Amount, or a
default relating to failure by the related Lessee to pay any such amount),
except amendments and modifications indicated in the Sponsor’s receivables
systems or in the Lease File.

 

(s)                                   No Extensions.  As of the Cutoff Date, the
Lease was not amended to extend the due date for any payment, other than Payment
Extensions totaling no more than three months, as recorded in the Sponsor’s
receivables systems and in the Lease File.

 

(t)                                    No Defenses.  There is no right of
rescission, setoff, counterclaim or defense asserted or threatened against the
Lease indicated in the Sponsor’s receivables systems or in the Lease File.

 

(u)                                 No Payment Default.  Except for a payment
that is not more than 30 days Delinquent as of the Cutoff Date, no payment
default exists on the Lease.

 

(v)                                 Maturity of Leases.  The Lease has an
original Scheduled Lease End Date of not greater than 48 months from the date it
was originated.

 

Section 3.4.                                 Sponsor’s Reallocation of Leases
and Leased Vehicles for Breach of Representations.

 

(a)                                 Investigation of Breach.  If a Responsible
Person of the Sponsor (i) has knowledge of a breach of a representation or
warranty made in Section 3.3, (ii) receives notice from the Depositor, the
Issuer, the Owner Trustee or the Indenture Trustee of a breach of a
representation or

 

7

--------------------------------------------------------------------------------


 

warranty made in Section 3.3, (iii) receives a Reallocation Request for a Lease
and Leased Vehicle or (iv) receives a Review Report that indicates a Test Fail
for a Lease and Leased Vehicle, then, in each case, the Sponsor will investigate
to confirm the breach and determine if the breach has a material adverse effect
on a Lease and Leased Vehicle.  None of the Servicer, the Issuer, the Owner
Trustee, the Indenture Trustee or the Administrator will have an obligation to
investigate whether a breach of any representation or warranty has occurred or
whether any Lease and Leased Vehicle is required to be reallocated under this
Section 3.4.

 

(b)                                 Reallocation of Leases and Leased Vehicles;
Payment of Administrative Reallocation Amount.  For a breach described in
Section 3.4(a), the Sponsor may, and if the breach has a material adverse effect
on a Lease and Leased Vehicle will, reallocate the Lease and Leased Vehicle to
the Revolving Facility Pool by paying the Administrative Reallocation Amount for
each Lease and Leased Vehicle on the Business Day before the Payment Date (or,
with satisfaction of the Rating Agency Condition, on the Payment Date) related
to the Collection Period in which the Sponsor has knowledge or receives notice
of and confirms the breach or, at the Sponsor’s option, on or before the
following Payment Date, unless the breach is cured in all material respects
before that Payment Date.  If Ford Credit is the Servicer, the Sponsor may cause
the Administrative Reallocation Amount to be paid according to Section 4.3(c) of
the Servicing Supplement.

 

(c)                                  Reallocation of Leases and Leased
Vehicles.  When the Sponsor’s payment of the Administrative Reallocation Amount
for a Lease and Leased Vehicle is included in Exchange Note Available Funds for
a Payment Date, the Lease and Leased Vehicle will be deemed to have been
reallocated to the Revolving Facility Pool, effective as of the last day of the
Collection Period before the related Collection Period.  After the reallocation,
the Sponsor will mark its receivables systems to indicate that the lease and
leased vehicle is no longer a Lease and Leased Vehicle in the 2017-B Reference
Pool.

 

(d)                                 Reallocation Sole Remedy.  The sole remedy
for a breach of a representation or warranty made by the Sponsor in Section 3.3
is to require the Sponsor to reallocate the Lease and Leased Vehicle or Leases
and Leased Vehicles under this Section 3.4.  The Depositor will enforce the
Sponsor’s reallocation obligation under this Section 3.4.

 

(e)                                  Dispute Resolution.  The Sponsor agrees to
be bound by the dispute resolution terms in Section 3.4 of the Exchange Note
Sale Agreement as if they were part of this Agreement.

 

Section 3.5.                                 Depositor’s Representations and
Warranties.  The Depositor represents and warrants to the Sponsor as of the
Closing Date:

 

(a)                                 Organization and Qualification.  The
Depositor is duly organized and validly existing as a limited liability company
in good standing under the laws of the State of Delaware.  The Depositor is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Depositor’s ability to perform its obligations
under this Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Power, Authority and Enforceability.  The
Depositor has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Depositor has authorized the execution,
delivery and performance of this Agreement.  This Agreement is the legal, valid
and binding obligation of the Depositor and enforceable against the Depositor,
except as may be limited by insolvency, bankruptcy, reorganization or other
similar laws relating to the enforcement of creditors’ rights or by general
equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions under this Agreement, and the performance of its
obligations under this Agreement, will not (i) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document under which the Depositor is a debtor or guarantor,
(ii) result in the creation or imposition of a Lien on the Depositor’s
properties or assets under the terms of any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document (other than the Exchange Note Sale
Agreement), (iii) violate the Depositor’s certificate of formation or limited
liability company agreement or (iv) violate a law or, to the Depositor’s
knowledge, an order, rule or regulation of a federal or State court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties that applies to the Depositor,
which, in each case, would reasonably be expected to have a material adverse
effect on the Depositor’s ability to perform its obligations under this
Agreement.

 

(d)                                 No Proceedings.  To the Depositor’s
knowledge, there are no proceedings or investigations pending or threatened in
writing before a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)                                  Not an Investment Company.  The Depositor
is not required to be registered as an “investment company” under the Investment
Company Act.

 

ARTICLE IV
SPONSOR’S AGREEMENTS

 

Section 4.1.                                 Financing Statements.

 

(a)                                 Filing of Financing Statements.  The Sponsor
will file financing and continuation statements, and amendments to the
statements, in the jurisdictions and with the filing offices necessary to
perfect the Depositor’s interest in the Purchased Property.  The Sponsor will
promptly

 

9

--------------------------------------------------------------------------------


 

deliver to the Depositor file-stamped copies of, or filing receipts for, any
financing statement, continuation statement and amendment to a previously filed
financing statement.

 

(b)                                 Depositor Authorized to File Financing
Statements.  The Sponsor authorizes the Depositor to file financing and
continuation statements, and amendments to the statements, in the jurisdictions
and with the filing offices as the Depositor may determine are necessary or
advisable to perfect the Depositor’s interest in the Purchased Property.  The
financing and continuation statements may describe the Purchased Property as the
Depositor may reasonably determine to perfect the Depositor’s interest in the
Purchased Property.  The Depositor will promptly deliver to the Sponsor
file-stamped copies of, or filing receipts for, any financing statement,
continuation statement and amendment to a previously filed financing statement.

 

(c)                                  Relocation of Sponsor.  The Sponsor will
notify the Depositor at least ten days before a relocation of its chief
executive office or change in its corporate structure, form of organization or
jurisdiction of organization if it could require the filing of a new financing
statement or an amendment to a previously filed financing statement under
Section 9-307 of the UCC.  The Sponsor will promptly file new financing
statements or amendments to all previously filed financing statements.  The
Sponsor will maintain its chief executive office within the United States and
will maintain its jurisdiction of organization in only one State.

 

(d)                                 Change of Sponsor’s Name.  The Sponsor will
notify the Depositor at least ten days before any change in the Sponsor’s name
that could make a financing statement filed under this Section 4.1 seriously
misleading under Section 9-506 of the UCC.  The Sponsor will promptly file
amendments to all previously filed financing statements.

 

Section 4.2.                                 No Sale or Lien by Sponsor.  Except
for the sale and assignment under this Agreement, the Sponsor will not sell or
assign any Purchased Property to another Person or Grant or allow a Lien on an
interest in any Purchased Property.  The Sponsor will defend the Depositor’s
interest in the Purchased Property against claims of third parties claiming
through the Sponsor.

 

Section 4.3.                                 Expenses.  The Sponsor will pay all
expenses to perform its obligations under this Agreement and the Depositor’s
reasonable expenses to perfect the Depositor’s interest in the Purchased
Property and to enforce the Sponsor’s obligations under this Agreement.

 

Section 4.4.                                 Review of Sponsor’s Records.  The
Sponsor will maintain records and documents relating to the origination,
underwriting and purchasing of the Leases and Leased Vehicles according to its
customary business practices.  The Sponsor will give the Depositor access to the
records and documents to conduct a review of the representations and warranties
made by the Sponsor about the Leases and Leased Vehicles or in connection with
any request or demand to reallocate a Lease and Leased Vehicle or any dispute
resolution proceeding for a request or demand or any Review by the Asset
Representations Reviewer.  Any access or review will be conducted at the
Sponsor’s offices during its normal business hours at a time reasonably
convenient to the Sponsor and in a manner that will minimize disruption to its
business operations.  Any access or review will be subject to the Sponsor’s
confidentiality and privacy policies.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V
OTHER AGREEMENTS

 

Section 5.1.                                 Obligations Unaffected.  Any
invalidity, illegality or irregularity of a Lease or Leased Vehicle in the
2017-B Reference Pool will not affect the Sponsor’s obligations under this
Agreement.

 

Section 5.2.                                 No Petition.  The Sponsor agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of (a) all Secured
Obligations, including all Exchange Notes, and any other Securities, (b) all
securities issued by the Depositor or by a trust for which the Depositor was a
depositor or (c) the Notes, it will not start or pursue against, or join any
other Person in starting or pursuing against, (i) either Titling Company or
either Holding Company, (ii) the Depositor or (iii) the Issuer, respectively,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any bankruptcy or similar law.  This
Section 5.2 will survive the termination of this Agreement.

 

Section 5.3.                                 Limited Recourse.  The Sponsor
agrees that any claim that it may seek to enforce against the Depositor under
this Agreement is limited to the Purchased Property only and is not a claim
against the Depositor’s assets as a whole or against assets other than the
Purchased Property.  This Section 5.3 will survive the termination of this
Agreement.

 

Section 5.4.                                 Obligations Under Exchange Note.

 

(a)                                 Borrowers Obligations.  The Borrowers’
obligations under the 2017-B Exchange Note and the other Purchased Property are
solely the Borrower’s obligations and are not the Sponsor’s obligation or an
interest in any of the Sponsor’s assets.  The Depositor acknowledges and agrees
that it has no right, title or interest in any assets of the Sponsor for the
payment of amounts due or for the performance of obligations under the 2017-B
Exchange Note or the other Purchased Property, except for the performance of the
Sponsor’s obligations in its capacity as the Servicer or the Administrator under
the Transaction Documents.

 

(b)                                 Subordination of Claims.  The Depositor
acknowledges Section 9.4 of the Credit and Security Agreement regarding the
subordination of claims against the Borrowers and agrees to be bound by it as an
Exchange Noteholder.

 

Section 5.5.                                 Regulation RR Risk Retention.  Ford
Credit, as Sponsor, and the Depositor agree that (i) Ford Credit will cause the
Depositor to, and the Depositor will, retain the Residual Interest on the
Closing Date and (ii) Ford Credit will not permit the Depositor to, and the
Depositor will not, sell, transfer, finance or hedge the Residual Interest
except as permitted by Regulation RR.

 

Section 5.6.                                 Termination.  This Agreement will
terminate on the payment in full or cancellation of the 2017-B Exchange Note.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.                                 Amendments.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)                       to clarify an ambiguity, correct an error or correct
or supplement any term of this Agreement that may be defective or inconsistent
with the other terms of this Agreement, in each case, without the consent of the
Noteholders or any other Person;

 

(ii)                    to add, change or eliminate terms of this Agreement, in
each case, without the consent of the Noteholders or any other Person, if the
Depositor or the Sponsor delivers an Officer’s Certificate to the Issuer, the
Owner Trustee and the Indenture Trustee stating that the amendment will not have
a material adverse effect on the Noteholders; or

 

(iii)                 to add, change or eliminate terms of this Agreement for
which an Officer’s Certificate is not or cannot be delivered under
Section 6.1(a)(ii), with the consent of the Noteholders of a majority of the
Note Balance of each Class of Notes Outstanding (with each affected Class voting
separately, except that all Noteholders of Class A Notes will vote together as a
single class).

 

(b)                                 Notice of Amendments.  The Depositor or the
Sponsor will notify the Rating Agencies in advance of any amendment.   Promptly
after the execution of an amendment, the Sponsor will deliver a copy of the
amendment to the Indenture Trustee and the Rating Agencies.

 

Section 6.2.                                 Benefit of Agreement; Third-Party
Beneficiaries.  This Agreement is for the benefit of and will be binding on the
parties and their permitted successors and assigns.  The Issuer and the
Indenture Trustee, for the benefit of the Secured Parties, will be third-party
beneficiaries of this Agreement and may enforce this Agreement against the
Sponsor.  No other Person will have any right or obligation under this
Agreement.

 

Section 6.3.                                 Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                       for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three days after deposit in the mail properly
addressed to the recipient;

 

(ii)                    for a fax, when receipt is confirmed by telephone, reply
email or reply fax from the recipient;

 

(iii)                 for an email, when receipt is confirmed by telephone or
reply email from the recipient; and

 

12

--------------------------------------------------------------------------------


 

(iv)                for an electronic posting to a password-protected website to
which the recipient has access, on delivery of an email (without the requirement
of confirmation of receipt) stating that the electronic posting has been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule A to the Indenture, which address
the party may change by notifying the other party.

 

Section 6.4.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or in the future have to the venue of a proceeding
brought in such a court and any claim that the proceeding was brought in an
inconvenient forum.

 

Section 6.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 6.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 6.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 6.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 6.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

13

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Sponsor

 

 

 

 

 

 

By:

 

 

 

Name:

Jason C. Behnke

 

 

Title:

Assistant Treasurer

 

 

 

 

 

FORD CREDIT AUTO LEASE TWO LLC,

 

acting for its series of limited liability company interests designated as the
“2017-B Series,” as Depositor

 

 

 

 

 

 

By:

 

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

[Signature Page to Exchange Note Purchase Agreement]

 

--------------------------------------------------------------------------------